Citation Nr: 1624817	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  12-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for arthritis of the right knee.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for arthritis of the right knee.

5.  Entitlement to service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the Board in January 2016.  A transcript is of record.

The issues of entitlement to service connection for hearing loss, entitlement to service connection for arthritis of the right knee and entitlement to service connection for arthritis of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed October 1994 decision, the Board denied the claims of entitlement to service connection for defective hearing and a right knee disorder.


2.  Evidence added to the record since the October 1994 final Board decision was not previously of record and raises a reasonable possibility of substantiating the Veteran's claims for service connection for hearing loss as well as arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The October 1994 Board decision that denied the claims for service connection for defective hearing and a right knee disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the October 1994 Board decision is new and material and serves to reopen the Veteran's claims of entitlement to service connection for hearing loss and arthritis of the right knee.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for hearing loss and a right knee disorder was denied by the Board in an October 1994 decision.  The Board essentially determined that there was no evidence of a diagnosis of hearing loss in service or within one year of discharge, and that there was an absence of evidence showing a chronic right knee disability since service.  The Veteran did not appeal the October 1994 Board decision.  The decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

The predominant evidence that has been received since the October 1994 Board decision is the Veteran's January 2016 hearing testimony.  Relating to his hearing loss, the Veteran recalled significant in-service noise exposure.  He also endorsed a history of hearing problems since service. With respect to his right knee, he said his described various strenuous activities over the course of his 22 years of active military service.  The Veteran also reported experiencing an incident with twisting of his knee while he was on the job but he worked through the pain and did not seek medical attention because he did not want to be reassigned or medically discharged from the service.  Additionally, the Veteran stated that he believes his service-connected back condition is contributing to his knee conditions because his back disability is changing his gait and causing pain in both knees.  

The Veteran's hearing testimony and statements are considered new and material evidence as it provides evidence of a possible nexus between the Veteran's service and his hearing loss as well as a possible direct and newly raised secondary nexus between his bilateral arthritis of the knees and his service as well as service-connected disability of a back condition.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.   For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for hearing loss is reopened.  The claim is allowed to this extent only.

New and material evidence has been received and the claim for entitlement to service connection for arthritis of the right knee is reopened.  The claim is allowed to this extent only.


REMAND

A VA examination is necessary to determine whether the Veteran's service-connected back disability caused or aggravated present his right and left knee arthritis.  The Board also notes the October 2011 VA examiner indicated he needed further clarification and information prior to providing a medical opinion regarding the possible direct causal connection between the Veteran's service and his arthritis of the knees.  It does not appear from the record that such clarification was provided to the examiner as no addendum medical opinion was received.  Therefore, a direct and secondary medical opinion for both knees is necessary prior to adjudicating these claims.  

Regarding the Veteran's hearing loss; the medical evidence of record supports a hearing disability for VA purposes in the Veteran's right ear only.  However, at the hearing, the Veteran testified he has hearing loss in both ears.  Because there is no medical evidence to support the Veteran's contention that his left ear also has hearing loss, obtaining an updated hearing examination was discussed.  The record was held open for the Veteran to submit a Disability Benefits Questionnaire from his audiologist; however, no such opinion has been received.  In light of the fact the Veteran's claim for entitlement to service connection for hearing loss has been reopened and no medical opinion was obtained, the Board will remand for another audiological examination to determine the Veteran's present hearing loss disability as well as receive a medical opinion regarding a possible nexus between the Veteran's described noise exposure in-service and his current hearing loss prior to re-adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and identified private treatment records pertaining to the Veteran's knees and/or hearing loss and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a. Identify whether the Veteran has right and/or left ear hearing loss as provided under 38 C.F.R. §3.385.

b. If hearing loss for VA purposes is shown, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss disability had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service, to include noise exposure.  

c. Identify/diagnose any disability of the right or left knee that presently exists or has existed during the pendency of the appeal.  

d. For each disability of the right and/or left knee, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

1. had onset during the Veteran's service, was caused by his service, or manifested within one year of separation from service,
2. was caused by the Veteran's service connected disabilities including, but not limited to, low back disability and radiculopathy of the bilateral lower extremities, or
3. was aggravated (permanently worsened beyond the natural progression) by the Veteran's service connected disabilities including, but not limited to, low back disability and radiculopathy of the bilateral lower extremities.  

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


